Filed 3/23/21 Bravo v. Charter Communications CA2/4
               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
           California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying
 on opinions not certified for publication or ordered published, except as specified by rule 8.1115(a).
     This opinion has not been certified for publication or ordered published for purposes of rule
                                                8.1115(a).


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                    SECOND APPELLATE DISTRICT
                           DIVISION FOUR


 BRAVO et. al.,                                                 B303179

       Plaintiffs and Respondents,                              Los Angeles County
                                                                Super. Ct. No.
       v.                                                       19STCV28846
 CHARTER
 COMMUNICATIONS, LLC et.
 al.,

       Defendants and Appellants.



      APPEAL from an order of the Superior Court of Los
Angeles County, Gregory Wilson Alarcon, Judge. Reversed and
remanded with directions.
      Hill, Farrer & Burrill, James A. Bowles and Erika A.
Silverman, for Defendants and Appellants.
      Guerra & Casillas, Ruben Guerra and Tizoc Perez-Casillas
for Plaintiffs and Respondents.
                       INTRODUCTION

       Charter Communications, LLC (Charter), Noe Florin,
Debone Markham, and Cheryl Doe (collectively, “Employers”)
challenge the trial court’s order denying their motion to compel
arbitration of employment-related claims asserted against them
by former Charter employees Claudia Bravo, Rhonda Lackey,
Khaliah Farwell, Crystal Glass, Michael Washington, Angelica
Gomez, and Tamekia Newman (collectively, “Employees”). The
trial court determined no valid arbitration agreements existed
between the parties, having found: (1) the Employees did not
assent to their enrollment into Charter’s arbitration program;
and (2) the purported arbitration agreements failed for lack of
consideration. On appeal, the Employers contend both findings
were error. We agree and reverse.

                        BACKGROUND

      Charter provides cable television, telephone, and internet
services to customers throughout the United States. As of
October 6, 2017, the Employees were employed by Charter as
telephone service representatives. Glass was on medical leave at
the time. She returned to work on November 20, 2017.
      On October 6, 2017, Paul Marchland, Charter’s Executive
Vice President of Human Resources, sent an e-mail to all active
Charter employees’ work e-mail addresses announcing the
company’s establishment of an “employment-based legal dispute
resolution program” called “Solution Channel.” The e-mail
described Solution Channel as a “program that allows [the
recipient] and the company to efficiently resolve covered
employment-related legal disputes through binding arbitration.”
The e-mail also stated: “By participating in Solution Channel,




                                2
you and Charter both waive the right to initiate or participate in
court litigation (including class, collective and representative
actions) involving a covered claim and/or the right to a jury trial
involving any such claim. More detailed information about
Solution Channel is located on Panorama. Unless you opt out of
participating in Solution Channel within the next 30 days, you
will be enrolled. Instructions for opting out of Solution Channel
are also located on Panorama.” (Italics omitted.) Marchland’s e-
mail contained a link to a webpage located on Panorama,
Charter’s “intranet site accessible to [its] [e]mployees,” which
provided more information about Solution Channel (“Solution
Channel Webpage”).
       The Solution Channel Webpage provided additional
information about the program’s purpose, the “tangible benefits”
employees would enjoy by participating in the program, and how
employees could submit a claim to invoke the dispute-resolution
process. The Solution Channel Webpage also stated the following:
“Participation in Solution Channel means that you and Charter
agree to waive any right to participate in court litigation
involving covered disputes and to arbitrate those disputes that
are not successfully resolved following the internal review phase
of the process.” Employees could access Solution Channel’s
Program Guidelines and the Mutual Arbitration Agreement
setting forth the program’s terms via links on the Solution
Channel Webpage.
       The Solution Channel Webpage also told employees how to
opt-out of the program, stating: “Opting Out of Solution
Channel. [¶] If you do not opt out of Solution Channel within the
designated time, you will automatically be enrolled in Solution
Channel and considered to have consented to the terms of the




                                 3
Mutual Arbitration Agreement at that time. To opt-out of
Solution Channel, please click here. In the new window that
will open, click Main Menu -> Self-Service -> Solution Channel.”
Employees who clicked on the link embedded in the passage
above and followed the specified steps were directed to the
webpage where they could opt out of Solution Channel. (“Opt Out
Webpage”).
       Upon landing on the Opt Out Webpage, employees could
check a box next to the following phrase: “I want to opt out of
Solution Channel[.]”After doing so, employees could enter their
name into an adjacent text field and click “SAVE.” Those who
completed these steps received an e-mail confirming they had
opted out of Solution Channel.
       Employees who were on a leave of absence on October 6,
2017, such as Glass, were sent an e-mail informing them of
Charter’s implementation of Solution Channel 10 days after they
returned from leave. This e-mail described Solution Channel as
“an arbitration program that allows you to efficiently resolve
employment-related legal disputes by submitting a written claim
for internal review and, if necessary, to binding arbitration,
where claims can be heard by a neutral arbitrator that you and
Charter select.” The e-mail informed returning employees they
could access Solution Channel’s Program Guidelines and the
Mutual Arbitration Agreement governing the program’s terms on
Panorama, and contained a link to the Solution Channel
Webpage.1 The e-mail further stated: “You will be automatically


1     The record is unclear whether, like the version of the
Solution Channel Webpage accessible to employees who were
active when Marchland initially announced Charter’s adoption of
Solution Channel, the version of the Solution Channel Webpage




                               4
enrolled in Solution Channel unless you choose to opt out of the
program within the next 30 days. You can learn more about
opting out of Solution Channel by clicking here. By agreeing to
arbitrate disputes under this Program, you and Charter are
giving up any right to a jury trial and any right to bring covered
claims in a court of law. You should review the Mutual
Arbitration Agreement and Program Guidelines carefully.”
(Bolding omitted.) Those who clicked on the link embedded in the
passage above were directed to a webpage where they were asked
to “sign[ ] in using their regular network credentials.” From
there, the employee could access the Opt Out Webpage.
       None of the Employees opted out of Solution Channel
during the 30-day timeframe provided. Consequently, the
Employees were enrolled in Solution Channel the day after their
opt-out period expired.
       On August 16, 2019, the Employees filed a complaint
against the Employers, asserting nine claims for relief based
upon the Employers’ alleged violations of the Fair Employment
and Housing Act and the California Family Rights Act during the
course of their employment.
       In response, on October 2, 2019, the Employers filed a
motion to compel arbitration and stay the action pursuant to the
Federal Arbitration Act (FAA). The Employees opposed the
motion, arguing the Employers failed to demonstrate the
existence of valid arbitration agreements between the parties
because: (1) the purported arbitration agreements were invalid

available to employees returning from leave also contained a link
to the Opt Out Webpage and/or reiterated they would be
automatically enrolled in Solution Channel if they did not opt out
in the time provided.




                                5
under California’s Uniform Electronic Transactions Act (UETA),
as the Employees did not consent to transact by electronic means
as required by statute; and (2) the Employers could not
demonstrate the Employees received or reviewed the e-mails
notifying them of their enrollment in Solution Channel, and
therefore could not prove they received notice of Charter’s
incorporation of an agreement to arbitrate into the terms of their
employment contracts.
       The trial court denied the Employers’ motion to compel on
November 27, 2019. In issuing its ruling, the court first noted the
parties did not dispute the FAA’s applicability, and therefore
found that the FAA governs.2
       Subsequently, the trial court rejected both of the
arguments raised in the Employees’ opposition. First, regarding
the Employees’ UETA argument, the trial court determined the
statute and the case on which the Employees relied, J.B.B.
Investment Partners, Ltd. v. Fair (2014) 232 Cal.App.4th 974
(J.B.B.), were inapposite.
       With respect to the Employees’ second argument, the trial
court found the Employers’ evidence was insufficient to
demonstrate the Employees clicked on and read the e-mails
announcing Charter’s implementation of Solution Channel.
Ultimately, however, the trial court found the Employees “did in
fact receive the emails,” and that “[w]hether [they] chose to read
the emails or not is not of importance in finding whether an
implied-in-fact agreement to arbitrate exists.” Nevertheless, the



2     The trial court also found, for purposes of the Employers’
motion, the arbitration agreements were not unconscionable, as
the parties did not appear to dispute the matter.




                                 6
court determined “no valid agreement to arbitrate exists,”
because “acceptance of the arbitration agreement was voluntary.”
Specifically, the court emphasized the Employees “could continue
to be employed without agreeing to the arbitration agreement,”
and therefore found “an absence of acceptance and
consideration.”
       Charter timely appealed.


                          DISCUSSION

I.    General Principles and Standard of Review

       Pursuant to section 2 of the FAA, an agreement to arbitrate
is “valid, irrevocable, and enforceable, save upon such grounds as
exist at law or in equity for the revocation of any contract.” (9
U.S.C. § 2.) “This statute stands as a ‘congressional declaration of
a liberal federal policy favoring arbitration agreements,
notwithstanding any state substantive or procedural policies to
the contrary.’ [Citation.]” (Pinnacle Museum Tower Assn. v.
Pinnacle Market Development (US), LLC (2012) 55 Cal.4th 223,
235 (Pinnacle), fn. omitted.) “Nonetheless, it is a cardinal
principle that arbitration under the FAA ‘is a matter of consent,
not coercion.’ [Citation.] Thus, ‘“a party cannot be required to
submit to arbitration any dispute which he has not agreed so to
submit.”’ [Citations.]” (Id. at p. 236.)
       Accordingly, “‘[w]hen considering a motion to compel
arbitration, the court must initially “determine whether the
parties agreed to arbitrate the dispute in question.” [Citation.]
“This determination involves two considerations: (1) whether
there is a valid agreement to arbitrate between the parties; and
(2) whether the dispute in question falls within the scope of that




                                 7
arbitration agreement.” [Citation.]’ [Citations.]” (Bruni v. Didion
(2008) 160 Cal.App.4th 1272, 1283.)
      “In determining the rights of parties to enforce an
arbitration agreement within the FAA’s scope, courts apply state
contract law while giving due regard to the federal policy favoring
arbitration. [Citations.] [¶] In California, ‘[g]eneral principles of
contract law determine whether the parties have entered a
binding agreement to arbitrate.’ [Citations.]” (Pinnacle, supra, 55
Cal.4th at p. 236.)
      “There is no uniform standard of review for evaluating an
order denying a motion to compel arbitration. [Citation.] If the
court’s order is based on a decision of fact, then we adopt a
substantial evidence standard. [Citations.] Alternatively, if the
court’s denial rests solely on a decision of law, then a de novo
standard of review is employed. [Citations.]” (Robertson v. Health
Net of California, Inc. (2005) 132 Cal.App.4th 1419, 1425.)

II.   Analysis3

      The Employers contend the trial court erred by finding: (1)
the Employees did not impliedly assent to their enrollment into
Solution Channel by continuing to work for Charter and failing to
opt out of the program after receiving notice of its establishment;
and (2) the agreements to arbitrate were unsupported by
consideration. In response, the Employees largely rely on the
same arguments they raised before the trial court. Specifically,

3     The Employers’ Request for Judicial Notice in Support of
their Reply Brief, filed on December 21, 2020 and corrected as of
that date, is granted. (See Evid. Code, §§ 452, subd. (a); 459,
subd. (a).)




                                 8
they: (1) maintain the arbitration agreements were invalid
because the UETA’s requirements had not been satisfied; (2)
continue to “deny ever having received or reviewed the e-mail[s]”
informing them that they would be enrolled in Solution Channel;
and (3) assert the trial court correctly found that they “failed to
provide the adequate consideration in that their acceptance was
voluntary.”
       As discussed below, we agree with the Employers, and
conclude the Employees’ arguments are unavailing.

      A.    Applicability of UETA

       The Employees “maintain that the UETA applies” in this
case because “the purported arbitration agreement was an
electronic transaction.” Accordingly, relying on J.B.B., supra, 232
Cal.App.4th 974, the Employees contend the agreements were
invalid because the Employees did not “consent to transact
electronically [with Charter] prior to the electronic transaction,”
as required by the statute. We disagree.
       The UETA concerns “electronic records and electronic
signatures relating to a transaction.” (Civ. Code, § 1633.3, subd.
(a).) Under the UETA, “[i]f a law requires a record to be in
writing, an electronic record satisfies the law[,]” and “[i]f a law
requires a signature, an electronic signature satisfies the law.”
(§ 1633.7, subds. (c) & (d).) The UETA further provides that “[a]
record or signature may not be denied legal effect or
enforceability solely because it is in electronic form[,]” and “[a]
contract may not be denied legal effect or enforceability solely
because an electronic record was used in its formation.” (§ 1633.7
subds. (a) & (b).) The UETA, however, “applies only to a




                                 9
transaction between parties each of which has agreed to conduct
the transaction by electronic means.” (§ 1633.5, subd. (b).)
       In J.B.B., the Court of Appeal held the parties’ written
settlement agreement failed to satisfy the “strict signature
requirements” of Code of Civil Procedure section 664.6,4 and
therefore was not enforceable under that statute. (J.B.B., supra,
232 Cal.App.4th at pp. 990-993.) In support of its holding, the
Court of Appeal emphasized that “an agreement to settle cannot
be enforced under [the statute] unless it is signed by all of the
litigating parties. [Citations.]” (Id. at p. 985.) The Court of Appeal
then determined the trial court erred by finding the plaintiff’s
printed name on the bottom of an e-mail expressing agreement to
the proposed settlement was a valid signature under the UETA
for purposes of satisfying this requirement, because the record
did not “demonstrate . . . that the parties ever agreed to conduct
transactions by electronic means [as required by Civil Code
section 1633.5, subdivision (b)], or that [the plaintiff] intended
with his printed name at the end of his e-mail to sign
electronically . . . the [settlement] offer.” (Id. at p. 989)
       As the trial court aptly observed, this case does not involve
the enforceability of a settlement agreement under Code of Civil
Procedure section 664.6. Nor does it require us to evaluate the
validity of an electronic signature, or whether an electronic
record satisfies any law requiring a written instrument. Rather,


4     Code of Civil Procedure section 664.6, subdivision (a)
provides, in pertinent part: “If parties to pending litigation
stipulate, in a writing signed by the parties outside of the
presence of the court or orally before the court, for settlement of
the case, or part thereof, the court, upon motion, may enter
judgment pursuant to the terms of the settlement.”




                                 10
we must address: (1) whether the Employees’ conduct manifested
implied assent to their participation in Charter’s arbitration
program; and (2) whether their agreements to arbitrate were
supported by consideration. Accordingly, we agree with the trial
court that the UETA and J.B.B. do not apply.

      B.    Implied Assent

        As noted above, “[g]eneral principles of contract law
determine whether the parties have entered a binding agreement
to arbitrate. [Citation.]” (Craig v. Brown & Root (2000) 84
Cal.App.4th 416, 420 (Craig).) “Under California’s law of
contracts, a contract may be express (that is, either written or
oral) or implied in fact (that is, one whose ‘existence and terms
. . . are manifested by conduct’). [Citations.]” (Douglass v.
Serenivision, Inc. (2018) 20 Cal.App.5th 376, 387.) Thus, “parties
may enter into an implied in fact agreement to arbitrate through
their conduct . . . . [Citation.]” (Ibid.) “Whether a party’s conduct
constitutes consent is necessarily fact specific[.]” (Id. at p. 388.)
        “[I]t is settled that an employer may unilaterally alter the
terms of an employment agreement, provided such alteration
does not run afoul of the Labor Code[,]” or any other statute or
contractual agreement. (Schachter v. Citigroup, Inc. (2009) 47
Cal.4th 610, 619-620 (Schachter).) “An ‘employee who continues
in the employ of the employer after the employer has given notice
of changed terms or conditions of employment has accepted the
changed terms and conditions.’ [Citation.]” (Id. at p. 620.)
Accordingly, an employee’s continued employment may constitute
implied-in-fact acceptance of an arbitration agreement proposed
by his or her employer as a new term or condition of employment.




                                 11
(See Harris v. TAP Worldwide, LLC (2016) 248 Cal.App.4th 373,
383-384 (Harris); see also Craig, supra, 84 Cal.App.4th at p. 420.)
       The Employees contend they could not have impliedly
accepted Charter’s proposed arbitration agreement because they
were not given prior notice of its intention to incorporate the
agreement into the terms of their employment. Specifically, they
argue that they did not receive the e-mails informing them they
would be enrolled in Solution Channel unless they opted out
within the 30-day period provided. In so doing, the Employees
essentially challenge the trial court’s factual finding that they
“did in fact receive the e-mails.” We review this finding for
substantial evidence. (See Avery v. Integrated Healthcare
Holdings, Inc. (2013) 218 Cal.App.4th 50, 63-65 (Avery)
[reviewing trial court’s finding regarding employee’s receipt of
employee handbook containing arbitration agreement for
substantial evidence].)
       “Under the substantial evidence standard of review, ‘we
must consider all of the evidence in the light most favorable to
the [trial court’s findings], giving [it] the benefit of every
reasonable inference, and resolving conflicts in support of the
[findings]. [Citations.] [¶] It is not our task to weigh conflicts and
disputes in the evidence; that is the province of the trier of fact.
Our authority begins and ends with a determination as to
whether, on the entire record, there is any substantial evidence,
contradicted or uncontradicted, in support of the [findings at
issue]. . . . [Citations.]’ [Citation.]” (ASP Properties Group, L.P. v.
Fard, Inc. (2005) 133 Cal.App.4th 1257, 1266 (ASP Properties).)
       The Employers submitted the following evidence: (1)
declarations by John Fries, Charter’s Vice President of HR
Technology, in which he states each of the Employees, except




                                  12
Glass, was on the distribution list for the e-mail sent by
Marchland on October 6, 2017 regarding Charter’s
implementation of Solution Channel; (2) copies of the e-mails
Marchland sent to each of those Employees, which showed their
names in the recipient field; and (3) a declaration by Fries, in
which he stated Glass was on the list of employees who were sent
the e-mail regarding Charter’s adoption of Solution Channel
following their return from leave, and that he confirmed the e-
mail was sent on December 2, 2017. On this record, the trial
court could reasonably infer the Employees received the e-mails
above. Thus, the trial court could appropriately conclude the
Employees were given notice of Charter’s implementation of
Solution Channel, their ability to opt-out of the program if they
so desired within 30 days, and the consequences of their failure to
do so.5
       To the extent the Employees suggest evidence of the e-
mails being sent cannot constitute evidence of their receipt
because Evidence Code section 641 is inapplicable to e-mail, we
are not persuaded. Pursuant to that statute: “A letter correctly
addressed and properly mailed is presumed to have been received


5       As noted above, although the trial court found the
Employees received the e-mails, it determined the Employers’
evidence was insufficient to support a finding that they had
clicked on or opened the e-mails. The Employers did not contend
this finding was error in their opening brief. Instead, they
present the argument for the first time in their reply brief via
footnote. It is well-settled, however, that “‘[p]oints raised for the
first time in a reply brief will ordinarily not be considered,
because such consideration would deprive the respondent of an
opportunity to counter the argument.’ [Citation.]” (Reichardt v.
Hoffman (1997) 52 Cal.App.4th 754, 764.)




                                  13
in the ordinary course of mail.” (Evid. Code, § 641.) As an initial
matter, we note the Employees did not cite, and we could not
find, any California appellate court decisions holding this
presumption does not apply to e-mail correspondence. In any
event, the trial court did not rely on Evidence Code section 641 in
making the factual finding at issue; rather, the record reflects the
court “[f]ollow[ed] logic” to infer the e-mails were received based
on the evidence above showing they had been sent. Giving the
Employer’s evidence “‘the benefit of every reasonable inference,’”
as we must (ASP Properties, 133 Cal.App.4th at p. 1266), we
discern no error in the court’s analysis on this point.
       In addition, we reject the Employees’ contention that, even
if they received the e-mails, they lacked requisite notice of
Charter’s adoption of Solution Channel because they did not read
or review them. As the trial court correctly acknowledged, the
fact that the Employees “either chose not to read or take the time
to understand [the e-mails] is legally irrelevant. [Citations.]”
(Harris, 248 Cal.App.4th at p. 383.) This is so because “an
employee may [not] avoid an employer’s arbitration policy
imposed as a condition of employment by remaining willfully, or
even negligently, ignorant of the policy[,]” such as by “failing to
read a notice the employer sent to notify the employee about the
employer’s arbitration policy. [Citation.]” (Avery, supra, 218
Cal.App.4th at pp. 65-66; see also 24 Hour Fitness, Inc. v.
Superior Court (1998) 66 Cal.App.4th 1199, 1215.)
       The question therefore remains whether the Employees’
conduct constituted implied assent to their enrollment into
Solution Channel and, consequently, their agreement to arbitrate
employment-related claims per the program’s terms. On this
point, we find Craig, supra, 84 Cal.App.4th 416, instructive.




                                14
       In Craig, the plaintiff had been employed by the defendant
for 12 years, when the defendant implemented an arbitration
program “to resolve ‘all employee disputes.’” (Craig, supra, 84
Cal.App.4th at pp. 418-419.) The defendant mailed the plaintiff a
memorandum announcing the arbitration program, which stated
the purpose of its establishment, and that it applied to the
plaintiff. (Id. at p. 419.) The memorandum was accompanied by a
brochure containing further information about the program’s
terms, process, and logistics. (Ibid.) The defendant mailed copies
of these materials to the plaintiff a second time a few months
later, and then a third time in the following year. (Id. at p. 421.)
Following the arbitration program’s implementation, the plaintiff
worked for the defendant for another four years, at which point
she was terminated. (Id. at p. 419.)
       The plaintiff sued, asserting her termination was improper
based on “a variety of tort and contract theories[.]” (Craig, supra,
84 Cal.App.4th at p. 419.) In response, the defendant filed a
petition to compel arbitration. (Id. at pp. 419-420 ) The plaintiff
opposed, arguing the defendant failed to show she agreed to
arbitrate her claims because it did not present evidence
demonstrating the plaintiff received or had knowledge of the
arbitration program, such as a signed acknowledgment of the
materials’ receipt. (Id. at p. 420.) The trial court granted the
motion, and subsequently confirmed the arbitration award in
favor of the defendant. (Ibid.)
       The Court of Appeal affirmed the judgment. (Craig, supra,
84 Cal.App.4th at p. 423.) In support of its holding, the Court of
Appeal first determined substantial evidence supported the trial
court’s finding that the plaintiff received the memorandum and
brochure concerning the defendant’s implementation of the




                                15
arbitration program, which informed her the program applied to
her. (Id. at p. 422.) Accordingly, because the evidence also
established the plaintiff continued to work for the defendant after
receiving those materials, the Court of Appeal determined she
impliedly agreed to be bound by program’s terms, including the
provision for binding arbitration. (See id. at pp. 420, 422)
       As discussed above, here, as in Craig, the record contains
substantial evidence to support the trial court’s finding that the
Employees received the e-mails announcing Charter’s adoption of
Solution Channel. Those e-mails informed the Employees that
they would be automatically enrolled in Solution Channel, and
thereby agreed to resolve employment-related disputes through
binding arbitration under the program’s terms, unless they opted
out within 30 days. Further, the e-mails provided the Employees
access to webpages where they could find more information about
opting out, and do so if they so desired. Similar to the Craig
defendant’s inclusion of an informational brochure alongside the
memorandum, Charter’s e-mails also gave the Employees direct
access to a webpage containing more details about the program’s
terms, logistics, and processes, which reiterated the consequences
of their participation in the program. In effect, by providing these
materials to the Employees, Charter notified them it was
unilaterally modifying the terms of their employment agreements
by requiring their participation in an arbitration program to
resolve employment-related disputes, which would become
effective and apply to them in 30 days unless they took
appropriate steps to opt out.
       As noted above, however, none of the Employees opted out
within the time provided. Consequently, when the 30-day period
expired, Charter’s changes to the terms of their employment




                                16
agreements took effect. At that point, the Employees were
enrolled in Solution Channel and, consequently, agreed to
arbitrate their employment-related disputes under the program’s
terms. Subsequently, like the plaintiff in Craig, the Employees
continued to work for Charter after receiving notice of, and
becoming participants in, their employer’s arbitration program.
On these facts, we conclude the Employees’ conduct (i.e., failing
to opt out of Solution Channel and continuing to work for Charter
after their enrollment in the program), constituted implied
acceptance of Charter’s addition of an agreement to arbitrate as a
new term of their employment contracts, and the trial court erred
by concluding otherwise.

      C.    Consideration

      Next, the Employers contend the trial court erred by
finding the arbitration agreements were not supported by
adequate consideration. We agree. The e-mails announcing
Charter’s implementation of Solution Channel and the Solution
Channel Webpage provide that, by virtue of the Employees’
participation in Solution Channel, both they and Charter agreed
to resolve employment-related disputes through binding
arbitration, and to waive their rights to resolve those types of
disputes by court litigation. “Where an agreement to arbitrate
exists, the parties’ mutual promises to forego a judicial
determination and to arbitrate their disputes provide
consideration for each other.” (Strotz v. Dean Witter Reynolds
(1990) 223 Cal.App.3d 208, 216, overruled on other grounds by
Rosenthal v. Great Western Fin. Securities Corp. (1996) 14
Cal.4th 394, 407.)




                               17
                          DISPOSITION
      The order denying the motion to compel arbitration is
reversed. The trial court shall vacate its order denying the
motion to compel arbitration and enter a new order granting that
motion. Appellants shall recover their costs on appeal.



 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



     CURREY, J.



     We concur:




     MANELLA, P.J.




     WILLHITE, J.




                               18